                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

SUSAN MYERS                                   )
                       Plaintiff,             )
                                              )
v.                                            )      AMENDED JUDGMENT
                                              )
                                              )      No. 7:18-CV-66-FL
                                              )
NANCY A. BERRYHILL,                           )
Commissioner of Social Security,              )
                     Defendant.               )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the stipulation and agreement of the parties under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 28, 2018, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $4,500.00 plus reimbursement of the $400.00 filing fee.

This Judgment Filed and Entered on December 28, 2018, and Copies To:

Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Keeya M. Jeffrey/Cassia W. Parson (via CM/ECF Notice of Electronic Filing)

December 28, 2018                     PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
